Citation Nr: 1548616	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  09-04 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to December 1968, to include service in Vietnam from March 1967 to December 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The RO, in pertinent part, denied service connection for bilateral hearing loss and tinnitus.

In May 2011, the Veteran and his spouse testified at a Board hearing before the undersigned Acting Veterans Law Judge, sitting at the RO.  A transcript of that hearing has been prepared and associated with the record.

In February 2014, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  After taking further action, the AOJ confirmed and continued the prior denials and returned the case to the Board.

The Board notes that the Veteran's representative was not provided with an opportunity to submit an Informal Hearing Presentation prior to the Board's current review of the case.  However, the Board finds no prejudice to the Veteran in proceeding with the issuance of this Remand because, following the completion of the requested development, his representative will be given an opportunity to submit additional argument prior to the case's return to the Board.

This appeal is now being processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.

For the reasons set forth below, this appeal is again being REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.



REMAND

When this case was remanded in February 2014, the Board requested, among other things, that the AOJ arrange to return the case to the VA audiologist who examined the Veteran in May 2006.  The examiner was to review the claims file, examine the Veteran (if necessary), and provide a supplemental opinion as to whether it was at least as likely as not that the Veteran's tinnitus and/or bilateral hearing loss was related to his active military service, to include in-service exposure to noise.  In so doing, the examiner was to consider the Veteran's lay statements regarding incurrence and continuity of symptomatology and provide a complete rationale for the conclusions reached.

Unfortunately, the evidence reflects that the requested development has not been fully completed.  The AOJ arranged to have the Veteran's claims file returned to the May 2006 VA examiner for a supplemental report, as requested in the remand.  However, the supplemental report provided by the examiner (dated in April 2014) is nothing more than a verbatim republication of the opinion she provided in May 2006, with addition of the phrases, "I concur with my or[i]ginal opinion," and "[the Veteran]'s file was reviewed via VBMS."  Nothing new was offered to address the deficiencies identified in the remand.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

Given the Court's holdings on the matter, and the fact that the development sought in this case has not been fully completed, the Board has no choice but to return this case to the AOJ for another medical opinion.  Inasmuch as efforts to obtain the requested information from the May 2006 examiner have been unsuccessful, arrangements should be made to obtain an opinion from another qualified examiner.

Records of the Veteran's treatment through the VA Medical Center (VAMC) in Houston, Texas were last procured for association with Virtual VA on October 23, 2015.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claims are adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).  Efforts should also be made to associate with the record copies of any reports pertaining to a VA fee-basis hearing evaluation the Veteran reportedly underwent around August 2013.  See VA treatment record dated August 9, 2013.

For the reasons stated, this case is REMANDED for the following actions:

1.  Take appropriate action to obtain copies of any reports associated with the VA fee-basis hearing evaluation the Veteran reportedly underwent around August 2013; either by accessing the scanned document(s) via the "Tools" drop-down menu in CAPRI (as described in an August 9, 2013 VA clinical record), or (with appropriate release from the Veteran) by obtaining the relevant report(s) directly from the VA fee-basis care provider who performed the evaluation, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained should be associated with the record.

2.  Obtain copies of records pertaining to any relevant treatment the Veteran has received through the VAMC in Houston, Texas since October 23, 2015, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.

3.  After all of the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for an examination by an audiologist other than the audiologist who previously examined him in May 2006, or by an ear, nose, and throat physician.

The examiner should elicit as much additional detail as possible from the Veteran with respect to the onset and progression of his hearing loss and tinnitus.  All indicated tests and studies (to include audiometric and speech discrimination (Maryland CNC) testing, if necessary) should be conducted and the results reported.

After reviewing the record, examining the Veteran, and evaluating the reports of any indicated testing, the examiner should offer an opinion with respect to each of the following questions:

a.  Is it at least as likely as not (i.e., is it 50 percent or more probable) that the Veteran's hearing loss of either or both ears is related to service, to include any in-service exposure to noise?

b.  Is it at least as likely as not that the Veteran's tinnitus is related to service, to include any in-service exposure to noise?

In rendering the requested opinions, the examiner should specifically consider the Veteran's documented medical history, as reflected in service and post-service medical records; the Veteran's history of noise exposure during and after service; and his testimony to the effect that he first experienced tinnitus and diminished hearing during service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide one or more of the requested opinions without resorting to speculation, that fact should be expressly noted, and an explanation should be provided as to why an opinion cannot be rendered.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).

